Title: From Benjamin Franklin to Jean de Neufville & fils, 27 January 1780
From: Franklin, Benjamin
To: Neufville, Jean de, & fils


Gentlemen
Passy Jan. 27. 1780.
I received duly the Letters you did me the honour of writing me, of the 10th. and 20th. Instant. The Accounts were very properly sent to Mr. De Chaumont; who has no doubt given such orders as are necessary relating to Supplies for Capt. Jones at L’orient, if any are wanted there.
I know nothing of the Drawer of the Bill of which you sent me a Copy; nor do I know that the Congress has a ship of war Called the General Lee. So I cannot approve of your paying the Bill on Account of the United states.
I have the honour to be, with best Wishes for your Prosperity, Gentlemen &c.
Messrs. John de Neufville and son.
